Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and examined below.

Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 07/18//2022.
Status of the claims:
Claims 1, 6, 11, 17, and 20 have been amended.
The amendments, 07/18//2022, are sufficient to overcome the objection of claims 1 and 20. 
Applicant's arguments filed 07/18//2022 have been fully considered but they are not persuasive. Specifically, the applicant argues that neither Spies nor Lachapelle recite the use of an array of photodetectors and determining by the same array of photodetectors if a signal exists in the non-overlapping region indicative of a weather. However, Spies in Fig. 2 shows an array of photodetectors, receiving diodes 206. Fig. 2 is a block diagram corresponding to fig. 1, in fig. 1 if particles (108) are present on the cover plate 107, the reflected signal 112 is detected. The particles may be dirt, rain, fog…. located outside of the overlapping area 106 and not expected to detect solid objects.
The rejection of claim 7 is maintained for lack of response. See below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4, 6, 11, 12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin Spies (DE 19717399).
Regarding claim 1, Spies teaches a method of detecting weather conditions (para [6]), the method comprising: 
providing in the system, a LIDAR sensor (Fig. 1, para [7], Sensor 101. Fig. 2 shows a block diagram of Fig. 1) having  a transmitting portion including a light source (Fig. 2, para [9], laser diodes 202) and illumination optics (Fig. 2, para [9], optical unit 201), and a receiving portion having an array of photodetectors for receiving reflected light (Fig. 2, para [9], receiving diodes 206), and receiving optics (Fig. 2, para [9], optics 204), the receiving optics being spaced from the illumination optics (Fig. 2. See also, para [7]), the illumination optics and the receiving optics each defining a field of view (Fig. 1, para [7], transmitter 102 and receiver 103), with the field of views overlapping at a certain distance from the sensor defining a solid object sensing region (Fig. 1, para [7]-[8], overlapping area 106), with a region located outside of the solid object sensing region defining a non-overlapping region (Fig. 1, The beam path of the two optics (102 , 103 ) 104 and 105 that is outside of the overlapping area 106), 
determining, by tharray of photodetectors, if a signal exists in the solid object sensing region indicative of a solid object therein (Fig. 3, para [14], “330, 340” correspond to time windows in which solid objects are detected), and 
determining, by the samearray of photodetectors, if a signal exists in the non-overlapping region indicative of a[[n]] weather condition (Fig. 1, Para [8], if particles (108) are present on the cover plate 107, the reflected signal 112 is detected. The cover plate is located outside of the overlapping region 106 and it is not expected to detect solid object).
Regarding claim 4, Spies teaches the method of claim 1, wherein the step of providing the sensor includes spacing the transmitting optics horizontally, vertically or both vertically and horizontally from the receiving optics within a housing of the sensor (Fig. 1, para [7], beam path 104 and 105).
Regarding claim 6, Spies teaches the method of claim 1, wherein said array of photodetectors includes 
Regarding claim 11, Spies teaches a system for detecting adverse conditions in an environment (para [6]), the system comprising: 
a LIDAR sensor (Fig. 1, para [7], Sensor 101. Fig. 2 shows a block diagram of Fig. 1) having a transmitting portion including a light source (Fig. 2, para [9], laser diodes 202) and illumination optics (Fig. 2, para [9], optical unit 201), and a receiving portion having an array of photodetectors for receiving reflected light, (Fig. 2, para [9], receiving diodes 206), and receiving optics (Fig. 2, para [9], optics 204), the receiving optics being spaced from the illumination optics (Fig. 2. See also, para [7]), the illumination optics and the receiving optics each defining a field of view (Fig. 1, para [7], transmitter 102 and receiver 103), with the field of views overlapping at a certain distance from the sensor defining a solid object sensing region (Fig. 1, para [7]-[8], overlapping area 106), with a region located outside of the solid object sensing region defining a non-overlapping region, the array of photodetectors being constructed and arranged to detect at least one signal when a solid object is in the solid object sensing region (Fig. 3, para [14], “330, 340” correspond to time windows in which solid objects are detected. See also, para [19], truck 708) and to detect at least one signal when a non-solid object is in the non-overlapping region (Fig. 1, Para [8], if particles (108) are present on the cover plate 107, the reflected signal 112 is detected. The cover plate is located outside of the overlapping region 106 and it is not expected to detect solid object. See also, para [14]), and 
a processor circuit (Fig. 2, para [10]) electrically coupled with the sensor and constructed and arranged to process signals obtained from the sensor (para [20]-[21]).
Regarding claim 12, Spies teaches the system of claim 11, wherein the processor circuit is constructed and arranged to filter out the detected non-solid object signal from data of the sensor (Para [8], lines 4-6 uses the weather condition information for evaluating the attenuation of useful signal).
Regarding claim 14, Spies teaches the system of claim 11, wherein the illumination optics is spaced vertically, horizontally or both vertically and horizontally from the receiving optics within a housing of the sensor (Fig. 1, para [7], beam path 104 and 105).
Regarding claim 17, Spies teaches the system of claim 11, wherein said array of photodetectors includes .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-9, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin Spies (DE 19717399) in view of Lachapelle et al. (US 20180284226 A1).
Regarding claim 2, Spies fails to explicitly teach but Lachapelle teaches the method of claim 1, wherein the weather condition is one of rainfall, snowfall, hail, drizzle, haze, smog, fog, and spray formed by droplets of water (Para [25]).
It would have been obvious to modify Spies's method, in view of Lachapelle, such that the method would determine the weather condition including rainfall, snowfall, hail, drizzle, haze, smog, fog, and spray formed by droplets of water. 
The motivation to do so is to assist self-driving vehicles or driver-assist programs to make changes to the vehicle control systems to allow for safer driving when conditions change.
Regarding claim 3, Spies teaches the method of claim 1, wherein the system includes a processor circuit (Fig. 2, para [10] microprocessor 215) and wherein, if a signal exists in the non-overlapping region (Fig. 1, Para [8], if particles (108) are present on the cover plate 107, the reflected signal 112 is detected. The cover plate is located outside of the overlapping region 106 and it is not expected to detect solid object).
Spies fails to explicitly teach but Lachapelle teaches the method further comprises: 
using the processor circuit to filter out the weather condition from data obtained by the sensor (Para [155]: lines 1-13).
It would have been obvious to modify Spies's method, in view of Lachapelle, such that the he processing circuit would process the signal detected in the non-overlapping region to filter out the weather condition from data obtained by the sensor. 
The motivation to do so is to make a determination of a weather condition easier by isolating the data of a weather condition from the sum of all received signals to more accurately identify weather conditions and discern them from other types of objects.
Regarding claim 7, Spies fails to explicitly teach but Lachapelle teaches the method of claim 6, further comprising averaging existing signals in the non-overlapping region over multiple said pixels (Para [141]-[142] an average power of the return light pulse detected over the entire array of receiving pixels is a mathematically simple way of converting many values into one meaningful value. 
It would have been obvious to modify Spies's method, in view of Lachapelle, since when using an array of receiving diodes or pixels, averaging the signals
The motivation to do so would be if the detector described by Spies used an array of receivers, taking an average of the received signals would be one of the most obvious choices for analyzing data or image processing to determine weather conditions as described in claim 1.
Regarding claim 8, Spies teaches the method of claim 1, wherein the system includes a processor circuit (Fig. 2, para [10] microprocessor 215) and wherein, if a signal exists in the non-overlapping region (Fig. 1, Para [8], if particles (108) are present on the cover plate 107, the reflected signal 112 is detected. The cover plate is located outside of the overlapping region 106 and it is not expected to detect solid object).
Spies fails to explicitly teach but Lachapelle teaches the method further comprises: using the processor circuit to determine a type of the weather condition as one of rainfall, snowfall, hail, drizzle, haze, smog, fog, and spray formed by droplets of water (Para [25] and [143]).
It would have been obvious to modify the processor circuit and non-overlapping region of the detector from Spies with the application of the processor circuit being to identify the weather condition detected by the sensor from Lachapelle. 
The motivation to do so would be that it would improve the safety of an autonomous or assisted-driving vehicle by informing the vehicle of hazardous weather conditions.
Regarding claim 9, Spies teaches the method of claim 1, wherein the system includes a processor circuit (Fig. 2, para [10] microprocessor 215) and wherein, if a signal exists in the non-overlapping region (Fig. 1, Para [8], if particles (108) are present on the cover plate 107, the reflected signal 112 is detected. The cover plate is located outside of the overlapping region 106 and it is not expected to detect solid object).
Spies fails to explicitly teach but Lachapelle teaches the method further comprises: using the processor circuit to perform image processing on a signal existing in the non-overlapping region to distinguish between precipitating and non-precipitating weather conditions (Para [25] and [143]).
It would have been obvious to combine Spies’s method with Lachapelle because it would be useful to an autonomous or assisted-driving system to know whether the view created by the device is limited by precipitating or non-precipitating conditions. 
The motivation to do so would be that precipitating conditions would be indicative of slick road surfaces while non-precipitating conditions would not affect the coefficient of friction of the surface of the road. In addition, if the processor is able to identify specific conditions, it would be easy to enable to processor circuit to identify whether the condition identified is one of a precipitating or non- precipitating nature.
Regarding claim 13, Spies teaches the system of claim 11, wherein the processor circuit (Fig 2, para [10]).
Spies fails to explicitly teaches but Lachapelle teaches, is constructed and arranged determine the type of non-solid object detected (Para [155]: lines 1-13). 
 It would have been obvious to modify these elements because the processor circuit in Spies is used to identify a small number of possible environmental conditions, and Lachapelle takes it one small step further and has a larger number of possible labels for different environmental conditions. 
The motivation to do so would be the added number of conditions recognized makes the vehicle operation safer and offers more accurate information regarding the environment surrounding the vehicle.
Regarding claim 15, Spies teaches the system of claim 14, wherein the receiving optics includes a lens (Fig. 2, para [9]: line 3). Spies fails to explicitly teach but Lachapelle teaches wherein the illumination optics includes a diffuser (para [61]: lines 4-8). 
It would have been obvious to modify these elements because the diffuser would provide a wider angle of view from a single pulse of light than a single beam without being diffused. In addition, in order to make sense of the return pulses, they would have to be re-focused to a smaller volume of space to align with the condensed size of the receivers. 
The motivation to do so would be that the diffuser would work better than a lens that spreads light as the diffuser would more evenly distribute a light pulse and reduce the chance of missed objects.
Regarding claim 18, Claim 18 depends of claim 17, is a system claim corresponding to method claim 7. It is rejected for the same reason.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin Spies (DE 19717399) in view of Goran Vuletici et al. (US 11073597 B2).
Regarding claim 5, Spies fails to explicitly teach but Vuletici teaches the method of claim 1, wherein the sensor is provided as a high- resolution flash LIDAR sensor (column 3 line 30-37). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spies with a high-resolution flash LIDAR sensor from Vuletici, as a high resolution would have been one of the multitude of options available at the lime, 
The motivation to do so would be that using a high-resolution flash LIDAR sensor would be an obvious choice to apply to vehicular application as the high-resolution would provide a better picture for the vehicle to observe solid objects and more faint aspects of the environment such as weather conditions.
Regarding claim 16, claim 16 depends of claim 11, it is a system claim corresponding to method claim 5. It is rejected for the same reason,

Claims 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin Spies (DE 19717399) in view of Goran Vuletici et al. (US 11073597 B2) and Lachapelle et al. (US 20180284226 A1).
Regarding claim 10, Spies, as modified in view of Vuletici, fails to explicitly teach but Lachapelle teaches the method of claim 5, further comprising mounting the sensor on a vehicle as part of an advanced driver assist or autonomous vehicle system (Para [105]: lines 1-5 and Para [106]: lines 1-4). 
It would have been prima facie obvious to further modify Spies's method in view of l.aChapelle to mount the sensor on a vehicle as part of an advanced driver assist or autonomous vehicle system because the use of high-resolution flash LIDAR in vehicle settings is one of its strongest applications. 
The motivation to do so would be that the high resolution image created by the sensor is effective at identifying both solid and non-solid objects in the field of view of the laser at a high frequency. In addition, high resolution flash LIDAR was one of a multitude of available LID.AR systems being applied to vehicles in recent history.
Regarding claim 19, Spies, as modified in view of Vuletici, teaches the system of claim 16, in combination with a vehicle (Vuletici, Para [105]: lines 1-5 and Para [106]: lines 1-4), wherein the detected non-solid object is an adverse weather condition affecting the vehicle and the processor circuit (Spies, Fi. 2 para [10]).
Spies, as modified in view of Vuletici, fails to explicitly teach but Lachapelle teaches is constructed and arranged to determine a type of the weather condition as one of rainfall, snowfall, hail, drizzle, haze, smog, fog, and spray formed by droplets of water (para [25] and [143]). 
It would have been obvious to further modify Spies's system in view of Lachapelle, to use the LIDAR systems for vehicles to detect weather conditions paired with being able to identify the condition. 
The motivation to do so is to help autonomous or assisted driving systems to take precautions when adverse conditions exist in the area surround a vehicle. It provides information to the vehicle's operator regarding the limitations of the LIDAR detector due to environmental hazards and weather conditions, therefore providing the operator with information that can be used to change the speed of the vehicle as needed.
Regarding claim 20, Spies, as modified in view of Vuletici, fails to explicitly teach but Lachapelle teaches the system of claim 19, wherein the processor circuit is constructed and arranged to perform image processing on the signal obtained when the non-solid object is detected in the non-overlapping region so as to distinguish between precipitating and non-precipitating weather conditions (Para [25] and [143]. See also, Fig. 14 "Rain or fog" congruent to ''precipitating or non-precipitating"). 
It would have obvious to combine Spies’s system with Lachapelle because it would be useful to an autonomous or assisted-driving system to know whether the view created by the device is limited by precipitating or non-precipitating conditions. 
The motivation to do so would be that precipitating conditions would be indicative of slick road surfaces while non-precipitating conditions would not affect the coefficient of friction of the surface of the road. In addition, if the processor is able to identify specific conditions, it would be easy to enable to processor circuit to identify whether the condition identified is one of a precipitating or non- precipitating nature.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645  

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645